NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SERVICE REMINDER LLC,
Plaintiff-Appellant,

V.

VOLKSWAGEN GROUP OF AMERICA, INC.,
Defendant-Appellee.

2012-1139 .

Appeal from the United States District Court for the
Eastern District of Michigan in case no. 10-CV-12201,
Judge Denise Page Hood.

ON MOTION

Before NEWMAN, LoURIE and O’MALLEY, Circu,it Judges.

NEWMAN, circuit Judge.
O R D E R
Volkswagen Group of America, Inc. moves to dismiss

this appeal for failure to prosecute. Service Reminder
LLC has not responded.

SERVICE REM1NDER V. VOLKSWAGEN 2

On March 23, 2012, this court denied Volkswagen’s
prior motion to dismiss for failure to prosecute, but or-
dered Service Reminder to cure its non-compliance with
Federa1 Rule of Appellate Procedure lO(b) immediately
and to file its initial brief within 14 days. In that order,
Service Reminder was cautioned to “adhere strictly to all
of this court’s rules and deadlines going forward.”

Despite this warning, Service Reminder has not _Hled
its initial brief or requested an extension of time to do so.
Additionally, Volkswagen asserts Service Reminder
remains out of compliance with Rule 10(b).

"[F]ailure to comply with the court’s rules, including
the requirements for preparing and filing briefs, appendi-
ces and other papers, may result in dismissal of an appeal
for failure to prosecute.” Julien v. Zeringue_, 864 F.Zd
1572, 1574 (Fed. Cir. 1989) (citations omitted).

Because Service Reminder has violated this court’s
order and failed to file its initial brief, this court has no
choice but to dismiss this appeal.

Accordingly,
IT lS ORDERED THATZ
(1) The motion is granted. The appeal is dismissed

(2) Each side shall bear its own costs.

 

FoR THE CoURT
JUN 2 2 2012 /s/ Jan Horbal
Date J an Horbaly
Clerk

"»’az\t,,£ti_tar:°"
JUN 22 2012
JAN |'|UHBALY
CLEHK

 

 

3 SERVICE REMINDER V. VOLKSWAGEN

cc: Jean-Marc Zimmerman, Esq.

Michael J. Lennon, Esq.
s23

Issued as a Mandate: JUN 2 2 2012